fNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwakoshi in view of Tsurumaru.
For claim 1, Iwakoshi figure 7 teaches an overcurrent detection reference compensation system for an inverter (inverter 52), comprising:
a switching module having a plurality of switching elements (SW1-SW6) which are connected in series;
a temperature detector (73) configured to detect a temperature of a switching element;

a detection reference corrector configured to correct an overcurrent detection reference of each of the switching elements using the correction reference (see, e.g., para [0074], figure 9).
However, Iwakoshi teaches using only one temperature sensor for its inverter.
Nevertheless, Tsurumaru figure 8 teaches using multiple temperature sensors (sensing diode D1) for each transistor in the inverter 20.
Given that Tsurumaru teaches having a temperature sensor for each transistor in an inverter, it would have been obvious to one ordinarily skilled in the art at the time of the invention to have a sensor for each transistor in the inverter of Iwakoshi for the purpose of increasing protection through redundancy (see Iwakoshi, para [0073]).
For claim 2, Tsurumaru further teaches the temperature detector includes:
a diode module (diode D1) which is disposed in a housing in which the switching elements are embedded and receives a constant current; and
a temperature estimator (Temp sensor 33) configured to estimate, when the constant current is supplied to the diode module, the temperature of each of the switching elements on the basis of a vollage across both terminals of the diode module (see, e.g., para [0075]).
For claim 3, Tsurumaru further teaches wherein the temperature estimator estimates the temperature of each of the switching elements using a temperature 
For clam 5, Iwakoshi further teaches the detection reference corrector calculates an overcurrent detection reference in which the deviation according to the temperature of each of the switching elements is corrected by adding the correction reference to the overcurrent detection reference (see, e.g., para [0074], figure 9).
For claim 7, Iwakoshi figure 7 teaches an overcurrent detection system for an inverter (52), comprising:
a switching module (SW1-SW6) having a plurality of switching elements which are connected in series:
a temperature detector (73) configured to detect a temperature of a switching element;
a correction reference determiner (413 configured to calculate a difference between a set reference temperature (provided by 42) and a temperature of at least one of the switching elements detected by the temperature detector, and determine a correction reference according to the calculated difference;
a detection reference corrector confiqured to correct an overcurrent detection reference of each of the switching elements using the correction reference (see, e.g., para [0074], figure 9).
However, Iwakoshi teaches using only one temperature sensor for its inverter.
Nevertheless, Tsurumaru figure 8 teaches using multiple temperature sensors (sensing diode D1) for each transistor in the inverter 20.

However, Iwakoshi does not explicitly teach having an overcurrent detector.
Nevertheless, Tsurumaru figure 1 teaches an overcurrent detector (308) configured to determine whether an overcurrent flows in each of the switching elemenisaccording to a resull of comparing the overcurrent detection reference corrected in thedetection reference corrector with @ drain-source vollage of the switching elements.
Given Tsurumaru, i would have been obvious lo one ordinarily skilled in the artat the time of the invention to have an overcurrent detector for the purpose of protectingthe transistors in the inverter when overcurrent flows (see, e.g., para [0003]).
For claim 8, Tsurumaru figure 2 further teaches the overcurrent detector includes:
a voltage signal receiver which receives information on the drain-source voltage of the switching elements (from terminal SE); and
an overcurrent determiner (CMP) configured to determine, when the drain-source voltage received from the voltage signal receiver is equal to or less than the overcurrent detection reference (VREF) corrected in the detection reference corrector, that the overcurrent is applied to the switching elements.
For claim 9, Tsurumaru further teaches when the drain-source voltage received from the voliage signal receiver exceeds the overcurrent detection reference corrected .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iwakoshi in view of Tsurumaru as applied to claim 1 above, and further in view of Tsuchiya.
For claim 6, Iwakoshi does not explicitly teach using FETs for its inverter.
Nevertheless, Tsuchiya teaches using FETs in its inverter (figures 1 and 2).
Given Tsuchiya, it would have been obvious to one ordinarily skilled in the art at the time the invention was made to have an inverter made up of SiIC-MOSFETs for the purpose of reducing conduction loss at low speeds/loads (see figure 8, para [0059], “...with the configuration using MOS transistors (e.g., SiC-MOSFETs) as the switching elements of the inverter 1, the conduction loss in the low speed (low load) region can be reduced compared with the configuration using IGBTs as the switching elements of the inverter 1”).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/9/21 have been fully considered but they are not persuasive. Concerning Applicant’s argument that Iwakoshi corrects by using value read from EEPROM and not from a determined correction reference, it should be pointed out that in Iwakoshi the value is determined from the value picked up by its sensors, as shown in figure 9, step 64.  Iwakoshi takes the value from its sensors and . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901.  The examiner can normally be reached on M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D HOUSTON/Primary Examiner, Art Unit 2842